Order, Supreme Court, Bronx County (Anita Florio, J.), entered June 2, 1989, which denied the defendants’ motion to change venue from Bronx County to New York County, unanimously affirmed, with costs.
Plaintiff was allegedly injured when a portion of a theatrical stage on which he was standing collapsed. The plaintiff *326and all the defendants, except for Hudson Scenic Studios, Inc. (Hudson), are residents of New York County, where the accident occurred. Nevertheless, venue was properly laid in Bronx County where the defendant Hudson had its principal place of business (CPLR 503 [a], [c]).
A motion to change venue based upon the convenience of material witnesses pursuant to CPLR 510 (3) must be supported by an affidavit that specifies the names and addresses of the witnesses, the essence of their expected testimony and the inconvenience that would be imposed if they were required to testify in the county of original venue (Coles v LaGuardia Med. Group, 161 AD2d 166; Weiss v Saks Fifth Ave., 157 AD2d 475; Rosa v Shavelson, 149 AD2d 371). The moving papers did not make the requisite showing. Concur— Kupferman, J. P., Carro, Kassal, Ellerin and Smith, JJ.